Exhibit 23 KPMG LLP Bay Adelaide Centre Suite 4600 333 Bay Street Toronto ON M5H 2S5 Telephone (416) 777-8500 Fax(416) 777-8818 www.kpmg.ca CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Canadian Derivatives Clearing Corporation We consent to the use of our audit report dated January 31, 2014, on the financial statements of Canadian Derivatives Clearing Corporation, which comprise the balance sheets as of December 31, 2013 and December 31, 2012, and the related statements of income, comprehensive income, changes in equity and cash flows for each of the years in the three-year period ended December 31, 2013, in the Post-Effective Amendment No. 2 to the Registration Statement on Form S-20 (File No. 333-184288) and to the references to our firm under the heading "Experts" in the Post-Effective Amendment No. 2 to the Registration Statement on Form S-20 (File No. 333-184288) and in the prospectus contained therein. /s/ KPMG LLP Chartered Professional Accountants, Licensed Public Accountants March 28, 2014 Toronto, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP.
